IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 
        NO. 74,905        


EX PARTE JOSE JUAN RODRIGUEZ, Applicant


 
ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
                        FROM GALVESTON COUNTY                 
Per Curiam.
O P I N I O N
 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of possession of more than
400 grams of cocaine and punishment was assessed at ten years imprisonment.  Appeal
was dismissed because notice was untimely.  Rodriguez v. State, No. 06-01-114-CR
(Tex.App. - Texarkana delivered July 10, 2001, no pet.). 
	Applicant contends that he was denied his right to a meaningful appeal when
appellate counsel was appointed too late to file timely notice of appeal.  The trial court entered
findings of fact and conclusions of law in which it concluded Applicant was denied a
meaningful appeal because appellate counsel was not timely appointed, and recommended
that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number
00CR1892 in the 56th Judicial District Court of Galveston County.  This cause is returned to
that point in time at which Applicant may give written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules of
Appellate Procedure, all time limits shall be calculated as if the sentence had been imposed
on the date that the mandate of this Court issues.  We hold that should Applicant desire to
prosecute an appeal, he must take affirmative steps to see that written notice of appeal is
given within thirty days after the mandate of this Court has issued.
DELIVERED: March 3, 2004
DO NOT PUBLISH